Citation Nr: 1731435	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the June 2011 rating decision, the RO denied the Veteran service connection for hypertension due to exposure to herbicide agents.  The Veteran submitted a notice of disagreement in July 2011.  In response to a November 2012 statement of the case, the Veteran perfected his appeal in December 2012.  The case was remanded in February 2015 for further development.  The Board finds that there was been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.).  The case has since returned for further appellate consideration.

FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  There is no competent evidence showing that the Veteran was exposed to Agent Orange, or any other herbicide agents, while serving on active duty in Panama or elsewhere.

3.  There was no vascular injury or disease during service, and chronic symptoms of hypertension were not manifested during service.

4.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 


5.  Hypertension manifested many years after service and is not causally or etiologically related to service, to include claimed herbicide agent exposure.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied there is no prejudice to the Veteran in adjudicating this appeal.

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As hypertension (cardiovascular-renal disease) is defined as a chronic disease in 38 C.F.R. § 3.309 (a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Hypertension Claim

The Veteran asserts that he currently has hypertension due to exposure to herbicide agents during active duty while serving in Panama.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

The probative evidence of record demonstrates a current diagnosis of hypertension, as evidenced by the November 2015 VA examination report.

The evidence does not show, and the Veteran does not assert, that hypertension had its onset during active service.  Indeed, his STRs are wholly absent of any cardiovascular-renal findings, treatment, chronic symptoms, or diagnosis of hypertension (high blood pressure).  The post-service medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran was diagnosed with hypertension in 1998, which is approximately 15 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Thus, the evidence weighs against a finding of chronic symptoms in service and continuity of hypertension symptomatology since service.  

As noted, the Veteran's primary assertion is that his hypertension is due to exposure to herbicide agents while serving in Panama.  However, the competent evidence is against such a finding.  Under the authority granted by the Agent Orange Act of 1991, VA has determined presumption of service connection based on exposure to herbicide agents, if a Veteran was exposed to Agent Orange during service in Vietnam.  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Here however, the Veteran does not assert that he ever served in Vietnam.  Rather, he contends that while stationed in and during training in the jungles of Panama, he was exposed to Agent Orange.  He reported Agent Orange was utilized to defoliate his training area and that he would see "aircraft flying overhead spraying and then several days later, the jungle would be dead or turning brown."  See May 2013 Statement in Support of Claim and December 2012 VA Form 9 Substantive Appeal.  In support of his claim, the Veteran submitted several articles indicating that Agent Orange was sprayed on military bases in Panama.  In December 2012, the Veteran submitted an August 1999 web article which reported that the "U.S. military conducted secret tests of Agent Orange and other toxic herbicide agents in Panama in the 1960s and 70s."  Additionally, in May 2013, the Veteran submitted another 1999 article by the Associated Press titled "Agent Orange Used in Panama."  The article also reported the possible military use of Agent Orange in the jungles of Panama, and indicated that it might have been "sprayed on several military bases in the country."

In compliance with a February 2015 remand, the RO submitted a request to Joint Services Records Research Center (JSRRC) to determine the possibility of Agent Orange being sprayed while the Veteran was stationed at Fort Clayton in Panama from May 1979 to October 1980.  The report concluded that there was no record of Agent Orange being sprayed at any time the Veteran was stationed in Panama.  The JSRRC noted the following:

The Department of Defense (DoD) has provided a listing of locations outside Vietnam.  There are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicide agents on all military bases worldwide. Commercial herbicide agents do not fall under the regulations governing Agent Orange exposure at 38 CFR § 3.307(a)(6)(i).  In regards to Veteran's DoD has not identified any location in Panama, including Ft Clayton, where Agent Orange was used, tested, stored, or transported.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations in Panama during those years and so there was no need for Agent Orange use there.  Also, Panama was not on the Agent Orange shipping supply line, which went directly from Gulfport, Mississippi to South Vietnam via merchant ships.  Additionally, all use of Agent Orange by the US military was terminated in 1971, eight years before your Veteran's claimed exposure. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Although the Veteran is competent to report as to what he observed, such as planes spraying a substance while he was training in the jungles of Panama, he is not competent to report if herbicide agents were actually sprayed.  Furthermore, the general articles provided by the Veteran are of much less probative value than the specific findings in the JSSRC report that provides direct and credible evidence if herbicide agents were sprayed in Panama.  The Board finds the Veteran's lay evidence regarding Agent Orange being sprayed while on active duty in Panama is not probative.

In addition, according to the Agent Orange Act of 1991, certain listed diseases are presumptively service-connected.  Hypertension is not one of the presumed conditions.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309(e).   Thus, a medical nexus may not be presumed as a matter of law.  Moreover, on June 10, 2008, the Secretary of the Department of Veterans Affairs announced that, based on the National Academies of Sciences (NAS) Institute of Medicine report, there was no evidence to support the presumption of service connection for hypertension due to herbicide agent (Agent Orange) exposure.  Thus, even if the Veteran had submitted competent evidence of having been exposed to herbicide agents during service, the objective evidence provided by NAS finds no relationship between the two.  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board directed that the Veteran to be afforded a VA medical examination, in a February 2015 remand, to obtain an opinion on whether the Veteran's current hypertension was caused by or was etiologically related to claimed herbicide agent exposure during active military service.  After examining the Veteran and reviewing his claims file, a VA examiner in November 2015 opined that it is less likely than not that the Veteran's hypertension was caused by service.  The examiner explained there is no acceptable medical documentation that Agent Orange exposure is associated with hypertension, and no evidence that he was ever exposed to herbicide agents during service.  The examiner noted further that the Veteran was not diagnosed with hypertension until several years after active duty service.  The examiner concluded that it is less likely than not that the Veteran's hypertension is related to his service.  A November 2016 addendum medical opinion clarified that the Veteran was first diagnosed with hypertension in 1998, and reiterated that his hypertension was not related to service.

The Board finds the competent medical evidence found in the November 2015 and November 2016 examinations to be highly probative; collectively, the opinions are factually articulate and well-reasoned.  This highly probative evidence weighs against the claim of hypertension and outweighs the Veteran's lay statements regarding etiology. 

In summary, the Board therefore finds that there is no competent and credible evidence showing that the Veteran was ever exposed to herbicide agents during service, while serving in Panama or elsewhere; no chronic symptoms of hypertension during service; no continuing symptomatology since service; and no diagnosis of hypertension within the first post-service year.  Moreover, the competent medical evidence indicates that there is no nexus between the Veteran's hypertension and active service, to include claimed exposure to herbicide agents.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for hypertension is denied.

ORDER

Service connection for hypertension, to include claimed in-service herbicide agent exposure, is denied.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


